DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
Claims 1-20 are canceled; claims 21-40 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed on 03/04/2021 with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 22, 28 and 32 are objected to because of the following informalities:  “the an identifier of the data type”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 26, 31 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 15 of copending Application No. 16/733,109 in view of Edge et al., US 2013/0252630 (IDS).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding independent claims 21, 26, 31 and 36 of the instant application the copending application claims 1, 5 and 15 disclose the subject matter of the claim limitations except for the first data packet is broadcasted in a system information block (SIB) broadcasted by the base station.   
However, as Edge discloses the first data packet is broadcasted in a system information block (SIB) ([0075] deciding means of broadcast (e.g. LTE System Information Block (SIB), OMA BCAST (Mobile Broadcast Services Enabler Suite)) broadcasted by the base station ([0075] the Location Server sends the Provide Assistance Data message to broadcast nodes (e.g. eNodeBs) or gateways (e.g. Mobility Management Entities (MMEs) or a Broadcast Multicast Service Center (BM-SC)), which may be part of the Broadcast Subsystem 506 of FIG. 5A/5B).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the copending application invention with Edge invention to include the claimed limitation(s) so as the system can send positioning assistance data by broadcasting a system information block to a user terminal for determine its location. 
Claims 21, 26, 31 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 11 of U.S. Patent No. 10,555,128 in view of Edge et al., US 2013/0252630 (IDS). 
Regarding independent claims 21, 26, 31 and 36 of the instant application, the US patent independent claims 1, 6 and 11 disclose the same subject matter of the claim limitations except for the first data packet is broadcasted in a system information block (SIB) broadcasted by the base station.   
However, as Edge discloses the first data packet is broadcasted in a system information block (SIB) ([0075] deciding means of broadcast (e.g. LTE System Information Block (SIB), OMA BCAST (Mobile Broadcast Services Enabler Suite)) broadcasted by the base station ([0075] the Location Server sends the Provide Assistance Data message to broadcast nodes (e.g. eNodeBs) or gateways (e.g. Mobility Management Entities (MMEs) or a Broadcast Multicast Service Center (BM-SC)), which may be part of the Broadcast Subsystem 506 of FIG. 5A/5B).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the US patent invention with Edge invention to include the claimed limitation(s) so as the system can send positioning assistance data by broadcasting a system information block to a user terminal for determine its location. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 26-29, 31-34 and 36-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edge et al., US 2013/0252630 (IDS). 
Claim 21, Edge discloses ([fig 5A]) a method, comprising: 
receiving, by a base station ([fig 5A] RAN E-UTRAN 508), a first message from a server ([0075] the Location Server sends the Provide Assistance Data message to broadcast nodes (e.g. eNodeBs) or gateways (e.g. Mobility Management Entities (MMEs) or a Broadcast Multicast Service Center (BM-SC)), which may be part of the Broadcast Subsystem 506 of FIG. 5A/5B), wherein the first message carries a first data packet comprising positioning assistance data ([0075] the server constructs Provide Assistance Data broadcast messages in working memory 2335, based on available Assistance Data and in some cases specific to particular locations of the cell areas); and 
broadcasting, by the base station, the first data packet in the first message to a terminal ([0081] the gateway 510 or other node may transfer, forward, or otherwise transmit the Assistance Data to the RAN 508 for broadcast to the UE 502 (step 525)), wherein the first data packet is usable to enable the terminal to calculate positioning information of the terminal based on the positioning assistance data ([0090] The UE 502 may use the Assistance Data to support positioning until such time as the validity time (if included in the message) has expired or the UE 502 recognizes it is no longer in the validity area (if included in the message)), and 
the first data packet is broadcasted in a system information block (SIB) ([0075] deciding means of broadcast (e.g. LTE System Information Block (SIB), OMA BCAST (Mobile Broadcast Services Enabler Suite)) broadcasted by the base station ([0075] the Location Server sends the Provide Assistance Data message to broadcast nodes (e.g. eNodeBs) or gateways (e.g. Mobility Management Entities (MMEs) or a Broadcast Multicast Service Center (BM-SC)), which may be part of the Broadcast Subsystem 506 of FIG. 5A/5B).  
Claim 22, Edge discloses the method according to claim 21, wherein the first message further carries an identifier of a data type of the positioning assistance data in the first message ([0075] The type ID or set of type IDs may indicate the type or types of Assistance Data contained in the PAD message), and the an identifier of the data type is usable to distinguish between different types of positioning assistance data ([0075] association with each PAD message one or more of a message ID, a type ID or set of type IDs, decipher key ID, version ID and scheduling and duration information.  The message ID may identify the PAD message and any later updated versions of the PAD message.  The type ID or set of type IDs may indicate the type or types of Assistance Data contained in the PAD message).  
Claim 23, Edge discloses the method according to claim 22, wherein: 
the data type of the positioning assistance data is determined based on a type of a global navigation satellite system (GNSS) ([0075] Location Server 215 may also obtain Assistance Data from other sources--e.g. GNSS reference receivers in the case of Assistance Data for A-GNSS); or 
the data type of the positioning assistance data is determined based on the GNSS type and a transmission frequency band; or 
the data type of the positioning assistance data is determined based on the GNSS type and a positioning method; or 
the data type of the positioning assistance data is determined based on different first parameters.  
Claim 24, Edge discloses the method according to claim 21, wherein the first message further carries a first identifier, and the first identifier identifies a packet sequence number of the first data packet in the first message ([0110] The content of each new SIB may be 1) a PAD type ID (block 1002), 2) a version ID (e.g. included for the first segment only when a message is segmented) (block 1004), 3) a decipher key ID (block 1006), 4) a segment Number or last/not last segment flag (included if a message is segmented) (block 1008), 5) the total number of segments (e.g. included for the first segment only if a message is segmented)).  
Claim 26, see claim 21 for the rejection, Edge discloses a method, comprising: 
generating, by a server, a first message, wherein the first message carries a first data packet comprising positioning assistance data; and 
sending, by the server, the first message to a base station, causing the base station to broadcast the first data packet in the first message to a terminal, wherein the first data packet is usable to enable the terminal to calculate positioning information of the terminal based on the positioning assistance data, and 
the first data packet is broadcasted in a system information block (SIB) broadcasted by the base station. 
Claim 27, see claim 24 for the rejection, Edge discloses the method according to claim 26, wherein the first message further carries a first identifier, and the first identifier identifies a packet sequence number of the first data packet in the first message.  
Claim 28, see claim 22 for the rejection, Edge discloses the method according to claim 26, wherein the first message further carries an identifier of a data type of the positioning assistance data in the first message, and the an identifier of the data type is usable to distinguish between different types of positioning assistance data.  
Claim 29, see claim 23 for the rejection, Edge discloses the method according to claim 28, wherein: 
the data type of the positioning assistance data is determined based on a type of a global navigation satellite system (GNSS); or 
the data type of the positioning assistance data is determined based on the GNSS type and a transmission frequency band; or 
the data type of the positioning assistance data is determined based on the GNSS type and a positioning method; or 
the data type of the positioning assistance data is determined based on different first parameters.  
Claim 31, see claim 21 for the rejection, Edge discloses ([fig 5A] RAN-E-UTRAN) a base station, comprising: 
a receiver, configured to receive a first message from a server, wherein the first message carries a first data packet comprising positioning assistance data; and 
a transmitter, configured to broadcast the first data packet in the first message to a terminal, causing the terminal to calculate positioning information of the terminal based on the positioning assistance data,  
wherein the first data packet is broadcasted in a system information block (SIB) broadcasted by the base station.  
Claim 32, see claim 22 for the rejection, Edge discloses the base station according to claim 31, wherein the first message further carries an identifier of a data type of the positioning assistance data in the first message, and the an identifier of the data type is usable to distinguish between different types of positioning assistance data.  
Claim 33, see claim 23 for the rejection, Edge discloses the base station according to claim 32, wherein: 
the data type of the positioning assistance data is determined based on a type of a global navigation satellite system (GNSS); or 
the data type of the positioning assistance data is determined based on the GNSS type and a transmission frequency band; or 
the data type of the positioning assistance data is determined based on the GNSS type and a positioning method; or 
the data type of the positioning assistance data is determined based on different first parameters.  
Claim 34, see claim 24 for the rejection, Edge discloses the base station according to claim 31, wherein the first message further carries a first identifier, and the first identifier identifies a packet sequence number of the first data packet in the first message.  
Claim 36, see claim 21 for the rejection, Edge discloses ([fig 5A] location server) a server, comprising: 
a processor ([fig 23] processor) ; and 
a non-transitory computer-readable storage medium ([fig 23] memory, applications) storing a program to be executed by the processor ([fig 23] processor), the program including instructions for: 
generating a first message, wherein the first message carries a first data packet comprising positioning assistance data; and 
sending the first message to a base station, causing the base station to broadcast the first data packet in the first message to a terminal, wherein the first message is usable to enable the terminal to calculate positioning information of the terminal based on the positioning assistance data, and wherein the first data packet is broadcasted in a system information block (SIB) broadcasted by the base station.  
Claim 37, see claim 24 for the rejection, Edge discloses the server according to claim 36, wherein the first message further carries a first identifier, and the first identifier identifies a packet sequence number of the first data packet in the first message.  
Claim 38, Edge discloses the server according to claim 37, wherein the first message further carries an identifier of a data type of the positioning assistance data in the first message, and the identifier of the data type of the positioning assistance data is usable to distinguish between different types of positioning assistance data ([0110] The content of each new SIB may be 1) a PAD type ID (block 1002), 2) a version ID (e.g. included for the first segment only when a message is segmented) (block 1004), 3) a decipher key ID (block 1006), 4) a segment Number or last/not last segment flag (included if a message is segmented) (block 1008), 5) the total number of segments (e.g. included for the first segment only if a message is segmented)).  
Claim 39, see claim 23 for the rejection, Edge discloses the server according to claim 38, wherein: 
the data type of the positioning assistance data is determined based on a type of a global navigation satellite system (GNSS); or  
HW 85544093USo4Page 5 of 7the data type of the positioning assistance data is determined based on the GNSS type and a transmission frequency band; or 
the data type of the positioning assistance data is determined based on the GNSS type and a positioning method; or 
the data type of the positioning assistance data is determined based on different first parameters.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al., US 2013/0252630 (IDS) in view of Ramasamy et al., US 2018/0310133.
Claim 25, Edge discloses the method according to claim 21, 
but is silent on, 
wherein the first message further comprises a null packet indication, and a second data packet carrying the null packet indication in the first message does not comprise any positioning assistance data.  
However, as Ramasamy discloses wherein the first message further comprises a null packet indication, and the null packet indication does not comprise the positioning assistance data ([0141] a Parameters field indicating a type of frames (e.g. null data packet announcement (NDPA)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Edge invention with Ramasamy invention to include the claimed limitation(s) so as to include in a positioning message a type of frames (e.g. null data packet announcement (NDPA) to indicate the positioning message is in erred or not usable. 
Claim 35, see claim 25 for the rejection, Edge discloses the base station according to claim 31, wherein the first message further comprises a null packet indication, and a second data packet carrying the null packet indication in the first message does not comprise any positioning assistance data.  
Claim(s) 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al., US 2013/0252630 (IDS) in view of Little et al., US 2005/0244007.
Claim 30, Edge discloses the method according to claim 26, wherein: 
but is silent on, 
before sending, by the server, the first message to the base station, the method further comprises: 
encrypting, by the server, the first message; and 
sending, by the server, the first message to the base station comprises: 
sending, by the server, the encrypted first message to the base station.  
However, as Little discloses before sending, by the server, the first message to the base station ([fig 1] server 12, message 32), the method further comprises: encrypting, by the server, the first message ([fig 1] [0014] the electronic messaging server 12 may further encrypt the outgoing message 32 using a stronger encryption algorithm (Encryption B)); and 
sending, by the server, the first message to the base station ([fig 1] server 12, message 32, base station 26) comprises: 
sending, by the server, the encrypted first message to the base station ([fig 1] server 12, message 32, base station 26).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Edge invention with Little invention to include the claimed limitation(s) so as to include in an  encrypted message sent to base station and on to a mobile device in order to protect the message content. 
Claim 40, see claim 30 for the rejection, Edge discloses the server according to claim 36, wherein: 
the program further includes instructions for encrypting the first message; and 
the program includes instructions for sending the encrypted first message to the base station.

Conclusion          
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DINH NGUYEN/Primary Examiner, Art Unit 2647